 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Transport&Terminal Co., Inc.and TexportsStevedore Company, Inc.'andOffice&Profes-sional Employees International Union,Local 27,AFL-CIO. Case 23-CA-3372December 24, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn June 2, 1970, Trial Examiner Thomas F. Maherissued hisDecision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed as to them. Thereafter, the General Counseland Respondent filed exceptions to the Trial Examin-er's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in the case, and finds merit in certain of theGeneralCounsel's exceptions.Accordingly, theBoard adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extentconsistent herewith.At the request of her coworkers, employee DorisBaker contacted the Union in mid-May 19692 and, onJune 10, two union representatives met with Respon-dent's office clerical employees to begin the organiza-tional campaign. By June 13, 32 of the 51 employeesin the unit found appropriate by the Trial Examiner3had signed unambiguous cards authorizing the Unionto be their exclusive collective-bargaining representa-tive.By letter dated June 26, the Union requestedrecognition and, on June 30, Respondent informedthe Union that, because it believed that the Union'sassertionof majority status was erroneous, it would1Texas Transport &Terminal andTexportsoperate a steamship agencyand provide stevedoring services to vessels in Houston,Texas The TrialExaminer found that,forpurposes of this case,the two companiesconstitute a single employer,herein called Respondentfile a representation petition with the Board, ratherthan recognize the Union on the basis of a cardmajority.Respondent had begun hearing rumors about theUnion in mid-May 1969, and, as noted by the TrialExaminer, when "Respondent's officials learned ofthe Union's campaign its watchword became Action."On June 9, Respondent's vice president, Charles A.McEniry, upon learning from Respondent's person-nelmanager that employees Baker and Quiroga hadbeen contacted by the Union, interviewed them,asking,inter alia,what they had heard from theUnion, how they felt about it, and how the employeesfelt about the Union. Between that date and approxi-mately June 16, several of Respondent's supervisorsalso interrogated the employees working in theirrespective departments about the Union. The employ-eeswere asked by their supervisors how they feltabout the Union and their responses were reported toMcEniry.Moreover, in the course of the interrogation ofemployee Robert Pratt by Line Manager A. B. Kohut,the latter asked if Pratt would change his mind aboutthe Union if he received a wage increase and, uponreceiving a negative reply, Kohut commented thatRespondent "might have to clean theslateand hirenew employees that felt differently about the subjectof unions." Employees were also told by ComptrollerK. S. Trostmann that a result of unionization wouldbe that if they sought employment at other steamshipcompanies "they may have problems securing em-ployment," even though Trostmann admitted that hehad no basis in fact for predicting the reaction ofother employers to the unionization of Respondent'soffice help.About the same time that the supervisors interrogat-ed the employees in their departments, the supervisorsread them a statement prepared by Respondent'spersonnel manager in which Respondent remindedthe clerical employees that during the then recentlyconcluded longshoremen strike the employees werekept on the payroll even though there was little to do.On June 13, McEniry was authorized by Respon-dent's president, H.W. Roberts, during a telephoneconversation, to grant wage increases effective Satur-day, June 14. On Monday and Tuesday, June 16 and17, all but I of the 42 employees who received salaryincreaseswere personally informed of the fact ininterviews with Respondent's personnel manager. Ofthe 42 employees who were given increases ranging inamount from $10 to $150 per month, 30 were in theappropriate unit.2All dates are1969 unless otherwise indicated3We agree with the TrialExaminer'sunit determination and hisdecision to exclude line managers from the unitbecause they aresupervisorswithin the meaning of the Act187 NLRB No. 78 TEXAS TRANSPORT & TERMINAL CO.In a letter to employees dated June 18, VicePresidentMcEniry reminded the clerical employeesabout the company policy that kept them on thepayroll while the longshoremen were on strike eventhough there was no work for them and noted that"this policy would change, resulting in considerablehardship to you" if the Union were successful.Within a week of granting the wage increases, and afew days after sending the letter to employees,McEniry, on June 23, 24, and 25. speaking fromprepared notes, met with groups of from four to sixemployees to discuss the Union's campaign. McEnirymet with virtually all the unit employees during thatperiod. Among other topics discussed by him at thegroup meetings, McEniry often mentioned the factthat during the 102-day longshore strike from January1969 to April 1969, the office employees continued towork despite the absence of things to do.McEniry told the employees that this policy ofworking during the longshore strike would not havebeen the case had the clerical employees belonged to aunion.He noted the situation at another shippingcompany where the unionized clerical employees didnot work during the strike. McEniry also commentedthat while Respondent's sick leave policy had been topay an ill employee for the duration of his bona fideillness,he was not sure what the Union's policy wouldbe. However, McEniry told at least one of the groupswith whom he met that under a union contract sickleave would be limited. Also, McEniry commented onthe fact that with a union Respondent would be morestrict in its attendance policy, including the reinstalla-tion of the timeclock which McEniry had removedupon becoming head of the Houston office.As noted above, on June 30 Respondent denied theUnion's June 26 request for recognition. A petition inCase 23-RM-232 was filed by Respondent on July 1,but conduct of an election was prevented by theinstant proceeding. After Respondent's refusal torecognize the Union, the Union called a strike on July8,but only nine of the unit members participated.They eventually returned to work without incident.Meanwhile, on July 10 the Regional Director forRegion 23 received a letter signed by 32 of Respon-dent's employees, 12 of whom had previously signedauthorization cards, which stated that the Union was"non-beneficial" to their interests and that theywanted to express their choice through an election. Ina petition received by Region 23 on August 1, 36employees, including 18 who had signed cards,revoked the Union's authority to represent them forpurposes of collective bargaining.1.We agree with the Trial Examiner's finding thatby systematically interrogating its employees about4The record indicates that poor to 1968 virtually all increases weregiven in January In 1968 Respondent granted 9 increases in June, 17 in467union activities, threatening employee Pratt with jobloss for supporting the Union, warning employeesthat other shipping industry employers would not hireRespondent's employees if they selected the Union,and offering employee Pratt a wage increase tochange his mind about the Union, Respondentviolated Section 8(a)(1) of the Act.2.The Trial Examiner found that the June 14wage increases were a "part of the normal exercise ofRespondent's business function" and were not grant-ed to interfere with the Union's organizationalcampaign in violation of Section 8(a)(1) of the Act.We disagree for the following reasons.Admittedly, since January 1969 Respondent'sexecutives had been discussing the possibility ofsalary increases for the Houston office employeesinvolved herein. The minutes of Respondent's Janu-ary management meeting disclose that because of thelongshore strike then in progress Respondent decidedto defer the customary January salary increases.4 InMarch 1969, it was agreed at a similar meeting ofRespondent's executive officers that Respondent'spresident would receive salary recommendations forfurther consideration.InApril 1969, pursuant to the prior month'smanagement decision,McEniry wrote to Roberts,Respondent's president, describing Houston's person-nel problems and indicating that most employees whoresigned did so because of money. When the long-shore strike ended in April 1969, Respondent gaveraises ranging in amount from $15 to $75 per month to32 employees, of whom 18 were in the appropriateunit herein. Thereafter, on May 8, McEniry againwrote to Roberts and stated that "not only are ourpersonnel problems still very much with us, but thetime is close (about two/three months) when we willhave to give serious consideration to granting salaryincreases to those individuals who did not receiveincreases last month."At the May 1969 executives' meeting followingMcEniry's letter to Roberts, according to the minutes,itwas "decided only that personnel are, indeed, hardto find, and salaries steadily increase. General policyis to hire good people at good salaries . . .." Thus, itis clear that at no time prior to the June 14 increasesdidRespondent'smanagement discussspecificallywhento grant the Houston employees increases inaddition to those customary January increases whichwere deferred until April because of the longshorestrike.As noted above, 30 of the 42 employees givenincreases on June 14 were in the appropriate unit and13 of the 30 had also received April raises of between$15 and $25 per month. Interestingly, McEniry's MayJuly,and 2 in August. We donot find that this established thatRespondent had a pattern of granting midyear increases only in June 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 letter only indicated thatconsiderationof suchincreases would be due in July or August ("the time isclose (about two/three months)") and that suchincreaseswould be for those employees who hadreceivednonein April 1969.While the Trial Examiner characterized the increas-es as "a part of the normal exercise of the Company'sbusiness function," the record indicates that Respon-dent had no intention of giving Houston officeclerical employees additional increases in June 1969,at least prior to the beginning of the Union'sorganizational campaign on June 10. None of themanagement meetings ever involved a discussion of aspecific timetable for granting wage increases in 1969,save deferral of the customary January increases. Infact, at the meeting immediately prior to the June 14increases, all that was decided was that Respondent'sgeneral policywas to hire good people at good salaries.Moreover, contrary to McEniry's May 8 suggestion toRoberts that additional increases be limited to thoseemployees who had received none in April 1969,several employees who hadalsoreceived April raiseswere granted increases in June. McEniry also onlysuggested consideration of this proposal in July orAugust 1969. Finally, as we have found, Respondentdid not have an established policy of grantingmidyear increases only in the month of June.The only new factor which arose between the Maymeeting and McEniry's May 8 letter and the Juneincreases was the start of the Union's organizationalcampaign on June 10. We, therefore, conclude fromthe above, that when Respondent learned of theUnion's campaign it decided to accelerate implemen-tation of the vaguely discussed proposal to grantHouston office clerical employees additional wageincreases. Such "conduct immediately favorable toemployees which is undertaken with the expresspurpose of impinging upon their freedom of choicefor or against unionization and is reasonably calculat-ed to have that effect"5 is clearly violative of the Act.Accordingly, we find that by granting its employeeswage increases on June 14 Respondent violatedSection 8(a)(1) of the Act.Our dissenting colleague's disagreement with ourfinding that Respondent granted wage increases onJune 14 for an unlawful purpose is based on twogrounds: (1) Respondent made no explicit referenceto the organizational campaign in granting theincreases; and (2) our finding that the increases wereunlawfully granted is basedsolelyon their timing.In our experience, an employer rarely couples awage increase intented to affect employee desiresduring an organizational campaign with an explicitavowal of such purpose. The absence of such astatement does not make the announcement lawful,however.N.L.R.B. v. Exchange Parts Co.,375 U.S.405;N. L. R. B. v. Pyne Moulding Corp.,226 F.2d 818(C.A. 2);IndianaMetal Products Corp. v. N.L.R.B.,202 F.2d 613 (C.A. 7). Employees are well able tounderstand the purpose of well-timed grants ofbenefits without being told by their grantor that theincreases are intended to dissuade them from unioni-zation. "The danger inherent in well-timed increasesin benefits is the suggestion of a fist inside a velvetglove. Employees are not likely to miss the inferencethat the source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged."Exchange Parts,375 U.S. at 409.An employer's purpose in granting wage increasesduring an organizational campaign may, of course, beproved by direct admissions of the employer. But itmay also be deduced, as here, from all the conduct ofthe employer, particularly other unfair labor prac-tices."Other unlawful conduct may often be anindication of the motive behind a grant of benefitswhile an election is pending, and to that extent it isrelevant to the legality of the grant ...." ExchangeParts, supra,410.We have not based our finding ofunlawful purpose solely on the timing of the grant, asstatedby our dissenting colleague. Rather suchfinding is based on the findings made by the TrialExaminer,with whom our colleague agrees, thatRespondent committed other contemporaneous un-fair labor practices designed to undermine the Union,and our additional finding that certain speeches madeby Respondent constituted unfair labor practices.Also, Respondent's inability to justify its decision togrant raises the same week that the organizationalcampaign began, after previously having left theincreases in the posture ofnotbeing granted at thistime but postponed (and then only "for considera-tion") until July or August, we believe warrants theinference based on all the evidence that the grantingof the wage increases was part and parcel of the "samecourse of illegal conduct embarked upon earlier todefeat the Union."Pyne Moulding Corp., supra,821.The threats were the stick, the grant of wage increasesthe carrot. Together they were intended to destroy theUnion'smajority status.As the events proved,Respondent was successful in its efforts.3.The Trial Examiner found that McEniry'sspeeches of June 23, 24, and 25 contained properexpressions of opinion and fact and, thus, did notviolate Section 8(a)(1) of the Act. We disagree for thefollowing reasons.In finding McEmry's comments lawful, the TrialExaminer relied on the Supreme Court's statement in5NLRBv ExchangeParts Co,375 U S 405, 409 TEXAS TRANSPORT & TERMINAL CO.469N.L.R.B v. Gissel Packing Co.,that an employer"may even make a prediction as to the precise effecthe believes unionization will have on his company."However, the Court also stated that "the predictionmust be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstr-ably probable consequences beyond his control" 7 The Court concluded that ifthere is any implication that an employer may ormay not take action solely on his own initiative forreasons unrelated to economic necessities andknown only to him, the statement is no longer areasonable prediction based on available facts buta threat of retaliation based on misrepresentationand coercion, and as such without the protectionof the First Amendment.8Here, there is nothing in the record to support theassumption underlying McEniry's assertion that theUnion would not allow its members to work duringfuture longshore strikes even if Respondent werewilling to retain the office clerical employees on thepayroll while there was no work for them. Nor, forthat matter, did Respondent have any basis in fact forassuming that the Union would demand throughnegotiations for a collective-bargaining agreementstricter sick leave and attendance policies. In fact, it ismore probable that the Union would have desired toretain these benevolent policies of Respondent. Thus,when McEniry on June 23, 24, and 25 told theemployees that sick leave and attendance policieswould be stricter with a union and that had theclerical employees belonged to a union they wouldnot have worked during the longshore strike, it is clearthatRespondent was attempting to convey to theclerical employees the idea that, if the Union wereselected, Respondent would eliminate these benevo-lent policies.These statements are not reasonable predictionsbased on available facts, but are warnings of actionthat Respondent could or could not initiate solely onitsown depending on how the employees actedtoward the Union. Such clear threats of retaliation forselecting the Union are unlawful. Accordingly, wefind that by threatening its employees with reprisalsfor selecting the Union Respondent violated Section8(a)(1) of the Act.4.The Trial Examiner found that, on the basis ofthe 8(a)(1) violations which he found, a bargainingorder was not warranted to remedy Respondent'sunfair labor practices and that Respondent had notviolated Section 8(a)(5) of the Act. We disagree.As noted above, by June 13 the Union had receivedsigned authorization cards from 32 of the 51 employ-ees in the appropriate unit, and 34 by the time itdemanded recognition on June 26. The Union thushad a clear majority when Respondent refused torecognize it as the bargaining representative of theoffice clerical employees on June 30.Between the beginning of the Union's organization-al campaign on June 10 and Respondent's refusal tobargain on June 30, Respondent committed numer-ous violations of Section 8(a)(1) of the Act, includingoffering and granting wage increases to unit members,systematically interrogating employees concerningtheir attitude toward the Union, voicing the unfound-ed belief that other shipping industry employerswould not hire persons who had previously worked inan organized establishment, and threatening employ-ees with the loss of benefits (sick leave, etc.) if theUnion were successful.As the Court inGisselsaid, in approving the Board'suse of a bargaining order in cases involving, as here,less "outrageous" and "pervasive" employer unfairlabor practices, ifthe Board finds that the possibility of erasing theeffects of past practices and of ensuring a fairelection (or a fair rerun) by the use of traditionalremedies, through present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order should issue.9Here, the purpose and effect of Respondent's unlaw-ful activities were clearly such as to make the clericalemployees fearful for their jobs and the benefitsattendant thereon if the Union were selected by them,and also to impress upon the employees that Respon-dent could be benevolent without a union, by grantingthem wage increases.We find from the above that Respondent's extensiveviolations of Section 8(a)(1) of the Act could reason-ably be expected to have the effect of undermining theUnion'smajority and destroying the conditionsnecessary to the holding of a free and fair election. Inour opinion, traditional remedies would not erase theeffects of these violations or insure a fair election. Theunambiguous cards validly executed by a majority ofthe employees in the unit represent a more reliablemeasure of employee desires on the issue of represent-ation than would an election, in our opinion. Weconclude that, in order to protect the statutory rightsand interests of employees, to remedy the violationsof Section 8(a)(1) of the Act committed, and toeffectuate the policies of the Act, it is essential thatRespondent, Texas Transport & Terminal Co., Inc.and Texports Stevedore Company, Inc., be ordered torecognize and bargain with the Union as the statutoryrepresentativeof its employees for purposes ofcollective bargaining. Accordingly, we find that by6 395 U S 575.6181Ibid6Ibid9Gissel,supra,In 6 at 614-615. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusing to recognize and bargain collectively with theUnion on or after June 30, 1969, Respondent violatedSection 8(a)(5) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of the Act.2.The Union is a labor organization with themeaning of the Act.3.The job classifications at Respondent's Hous-ton, Texas, office of traffic representative, outboundand inbound clerks, typists, multilith operators,stenographers, freight cashiers, secretaries, payrollclerks, accounting clerk-typists, office boys, juniorstenographers, clerk-typists, full cargo clerks, fileclerks, PBX operators, and teletype operators, butexcluding guards, confidential secretaries, the assist-ant to full cargo manager, the assistants to theoperationsmanagers for Texas and Houston, linemanagers,and all other supervisors as defined in theAct, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.By refusing on and after June 30, 1969, torecognize and bargain collectively with Office &Professional Employees International Union, Local27,AFL-CIO, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1)of the Act.5.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Texas Transport&Terminal Co., Inc. and TexportsStevedoreCompany, Inc., Houston,Texas, theirofficers,agents, successors, and assigns,shall take thefollowing action:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Office & Professional EmployeesInternationalUnion,Local27,AFL-CIO, as the10 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aexclusive representative of its employees in thefollowing appropriate unit:The job classifications at Respondent's Houston,Texas, office of traffic representative, outboundand inbound clerks, typists, multilith operators,stenographers, freight cashiers, secretaries, payrollclerks, accounting clerk-typists, office boys, juniorstenographers, clerk-typists, full cargo clerks, fileclerks, PBX operators, and teletype operators, butexcluding, guards, confidential secretaries, theassistant to full cargo manager, the assistants tothe operations managers for Texas and Houston,linemanagers, and all other supervisors as definedin the Act.(b) Threatening or engaging in reprisals to employ-ees if they join or assist a labor organization, or selecta representative for collective bargaining.(c) Interrogating employees concerning their unionactivities in amanner constituting interference,restraint, or coercion in violation of Section8(a)(1).(d) Granting employees wage increases in a mannerconstituting interference, restraint, or coercion inviolation of Section8(a)(1).(e)Threatening employees with the possibility ofdischarge if the Union were selected to representthem.(f)Warning employees of the possibility of reducedjob opportunities in the shipping industry if the Unionwere selected to represent them.(g)Offering employees wage increases to dissuadethem from retaining their union membership.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall the employees in the above-described unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its operations in Houston, Texas, copiesof the attached notice marked "Appendix A." ioCopies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily displayed.Reasonable steps shall be taken by Respondent toJudgment of the United States Court of AppealsEnforcing an Order of theNational LaborRelations Board" TEXAS TRANSPORT & TERMINAL COinsure thatsuch notices are not altered, defaced, orcovered by any othermaterial(c)Notify the said Regional Director, in writing,within 10 days from the date of this Order, what stepsit has takento comply herewithCHAIRMAN MILLER,dissentingIwould affirm,in itsentirety, the Trial Examiner'sDecisionand adopt allof hisfindings, conclusions,and recommendationsAs to most of the issues involved, I see no need toelaborate in detail, inasmuch as the findings andrationaleare detailed in the Trial Examiner's Deci-sion,with which I agreeItmay be appropriate, however, to comment brieflyon the majority opinion's treatment of the wageincreaseissue Thatissue, simply stated, is whether theJune 14 increases were granted forbona fidebusinessreasonsor whether they were made, as the majorityproperly phrases it, "with the express purpose ofimpingingupon their [the employees'] freedom ofchoice foror against unionization"The record here was replete with evidence of thebusinessjustification for the increases, including theunrefuted testimony that the Company was experi-encing a seriouslabor turnover problem as demon-strated by the fact that from January 1968 to April1969 the Company employed 48 people and thatduring thatsame time45 of these 48 left the employ ofthe CompanyThere is not a scintilla of evidence in the record tothe effect that the Company, when it granted theincreases,made any reference whatever to thepending union organizationaleffort or attempted,during the campaign, to capitalize on the increases by,for example,suggestingin any way that the saidincreasesshould be considered by employees indeciding whether or not to vote for the UnionIn this stateof the record, the Trial Examiner, afterhaving heard all of the witnesses, concluded that thegranting of the increases did not violate Section8(a)(1) of the Act The majority opinion reverses theTrial Examiner solely on the basis that the timing ofthe increases occurred within a few days after the startof the Union's organizationalcampaignWhile suchtimingmay reasonably create a doubt as to motiva-tion, it does not in my view, standing alone,demonstrate an "express purpose of impinging upon[the employees') freedom of choice " Rather, in myopinion, when General Counsel introduced proof ofthe timing,the burden shifted to the Respondent toshow affirmativelya businessjustificationwhich,absentsuchsuspicioustiming,itwould not have beenrequired to make Once the Respondent as it did here,introducesunrefuted testimony of a business justifica-tion, it then becomes the duty of General Counsel tointroduce independent evidence of improper motiva-471tionCompareN L R B v Great Dane Trailers, Inc,388 U S 26 In the absence of any such evidence, Iwould hold that General Counsel failed to meet hisburden of proof and would dismiss the allegations ofthe complaint which allege an 8(a)(l) violation basedon the wage increasesThe remaining violations found by the TrialExaminer are clearly insufficient to support aGisselbargaining order, as the Trial Examiner appropriatelyfoundAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargain with Office &ProfessionalEmployeesUnion,Local27,AFL-CIO,as the exclusive bargaining representa-tive of our employees in the bargaining unit foundappropriate by the NationalLaborRelationsBoardWE WILL NOTunlawfully question you concern-ing your union membership or sentimentsWE WILL NOTthreaten you with the possibilityof discharge if a union is selected to represent youWE WILL NOTthreaten you with stricter sickleave,attendance,and work-during-strikes poli-cies if a union is selected to represent youWE WILLNOT offer,or grant,you wage increasesto induceyou towithdraw your union member-shipWE WILLNOT warn you of the possibility ofreduced job opportunities in the shippingindustryif you select a union to represent youWE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in theexercise of your rights to self-organization or toform, join, or assist any labor organization, or tobargain collectively with us concerning terms orconditions of employment through the representa-tive you select,or to refrain from any of theseactivities if you so chooseYou and all our employees are free to become orremain, or to refrain from becoming, members of orwithdrawing membership in any labor organizationTEXAS TRANSPORT &TERMINAL CO, INC(Employer)DatedBy(Representative)(Title) 472DatedByDECISIONS OF NATIONALLABOR RELATIONS BOARDTEXPORTSSTEVEDORECOMPANY, INC.(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,6617 Federal Office Building, 515 RuskAvenue,Houston,Texas77002,Telephone713-226-4296.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER,Trial Examiner: Upon charges filedon June 30,1969, byOffice& ProfessionalEmployeesInternationalUnion, Local 27, AFL-CIO,against TexasTransport & Terminal Co., Inc. and TexportsStevedoreCompany,Inc., hereincalled theRespondent,the RegionalDirectorfor Region23 of the National LaborRelationsBoard,herein called the Board,issued a complaint onbehalfof the General Counsel of theBoardon October 29,1969,alleging violations of Section 8(a)(1) and(5) of theNational LaborRelationsAct, as amended (29 U.S.C., Sec.151.et seq.herein calledthe Act.In itsduly filed answerRespondent,while admitting certain allegations of thecomplaint,denied thecommissionof anyunfair laborpractice.Pursuant to notice a trial washeld beforeme in Houston,Texas,where the parties were present,represented bycounsel,and afforded full opportunity to be heard,presentoralargument,and file briefs. Briefswere filed byRespondent and counselfor the General Counsel onFebruary 24, 1969.Uponconsideration of the entirerecord,including thebriefs filed with me,and specificallyupon my observationof each witness appearing before me,' I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTTexas Transport & Terminal Co.,Inc., is a Delawarecorporation with its principal office and place of business atNew Orleans, Louisiana,and an office and place ofbusiness in Houston,Texas,where it is engaged in thebusinessof a steamshipagency.TexportsStevedoreCompany,Inc., isa Texas corporation withitsprincipaloffice and place of business in Houston,Texas,where it isengaged in the businessof providing stevedoringservices tovessels.Itwas stipulated at the trialof this matter that TexasTransport and Texports havea common laborpolicy,occupyjoint offices,utilize a point accounting system, andconstitute a unitary operation at Houston.Furthermore,theCompanies have officers in common,CharlesA.McEmry testifying that he is vice president of both and K.S.Trostman testifying that he is secretary-treasurer ofTexports and comptroller of Texas Transport.In addition,certain of the supervisors,for example,John Meyer,directemployees of both Texas Transport and Texports; and thelinemanagers,those individuals responsible for operationsrelating to specific ship lines,have frequent occasion todirect the activities of employees of both companies. Uponthe foregoing,and in particular,upon the admittedexistence of a common labor relations policy,Iwouldconclude and find that Texas Transport and TexportsStevedoring,henceforth referred to herein as Respondent,constitute a single employer for the purposes of theresolution of the issues present in this case.2It is admitted that Respondent annually, in the courseand conduct of its operations at Houston and elsewherethroughout the United States, receives revenue in excess of$50,000 for the performance of service for customerslocated outside the State of Texas,said customers beingengaged in the business of operating ocean-going vessels ininterstate and foreign commerce.Accordingly,upon theforegoing I conclude and find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted by the parties and I accordingly concludeand find thatOffice & ProfessionalEmployeesInternation-alUnion, Local 27, AFL-CIO, is a labor organizationwithin themeaningof Section 2(5) of the Act.111.THE ISSUES1.Interrogation,threats,and a promise of a raise asinterference,restraint,and coercion.2.The quantum of employer misconduct necessary toestablish that a majority has been undermined or to rendera fair election improbable.IV.THE UNFAIR LABOR PRACTICESA.Sequenceof EventsThe most recent effort to organize Respondent's officeemployees commenced in mid-May 1969 on the initiative ofemployee Doris Baker who had been numbered among theopposition in earlier campaigns in 1963 and1967.Afterdetermining that interest in a union existed among theemployeesMrs. Baker wrote to the Union and soonthereafterwas visited in her homeby UnionBusinessRepresentative Jack Langford and Mike Buzbee,the localbusiness agent. Thereafter Mrs. Baker signed an applica-tion for union membership which also authorized theUnion to act as her collective-bargaining representative.At a meeting held thereafter on June 10,Langford andBuzbee addressed the employees on the benefits of theUnion,passed out authorization cards to the employees forICfBishop and Malco Inc,159 NLRB 1159, 11612Mary K Gordon T/A Sun Cleaners,180 NLRB 465 TEXAS TRANSPORT & TERMINAL CO.theirsignatures, and, according to a sworn statementprovided a Board agent by employee David Long,informed the employees that if a majority signed the cardsand "if the Company consented to a card check, they woulduse the cards signed for that purpose." He continued bysaying that should the Company not consent "it would goto an election, at which time everyone could decide fortheirselves [sic ] in privacy whether they wanted a union orwhether they didn't want it."Thirty-four employees signed authorization cards andreturned them to the Union's representatives. This numberincluded not only those solicited at the June 10 meeting butthose who had signed before and after. On June 26, 1969,the Union wrote to Respondent's vice president, CharlesW. McEniry, requesting majority recognition, as follows:This is to advise that a majority of all office clericalemployeesemployed at your Houston operation, butexcluding all other employees, guards, watchmen,professional employees, confidential employees, andsupervisors, as defined in the Act, have selected theOffice & Professional Employees International Union,Local 27, AFL-CIO as their collective bargainingrepresentative in all matters pertaining to wages, hoursofwork,working conditions and other terms andconditions of employment.Therefore, this is to request that your companyrecognize the aforementioned Union as the Bargainingrepresentative for said employees in the above de-scribed unit.We are prepared and are now offering todemonstrate our majority status to you through a cardcheck of the employees who have designated andauthorized thisUnion to act as their collectivebargaining representative.We will agree for anyresponsible disinterested person, such as a Minister or aRabbi, or a member of the Federal Mediation andConciliation Service to make this card check.Please treatthis request for recognition as the majorityrepresentative of the employees in said unit as acontinuing request.No other person or organization now represents amajority of the above described unit, and you arehereby cautioned against entering into any contract orany collective bargaining negotiations with any otherorganizationpresuming to act as agent for or in behalfof any such employees. You are further cautioned totake nounilateral action in regard to rates of pay, hoursofwork, and all other conditions of employmentwithout first contacting the Office & ProfessionalEmployees International Union, Local 27, AFL-CIOand giving them a chance to meet and bargain on anysuch changes.This willserve asthe Union's request that the companybargain collectively with the Union and negotiate to aconclusionthe terms of a collective bargaining agree-ment regarding all matters pertaining to wages, hours ofwork,working conditions and other conditions ofemployment.We stand ready and willing to prove our majority statusand request that you contact me within seventy two (72)hours by phone or letter at the above address and phonenumber, or contact Mr. Jack Langford, International473Representative at the Downtowner Motel,CA 8-0911,Room 705.Respectfully submitted,Mike Buzbee,BusinessRepresentativeIn reply on June 30 Respondent, by Vice PresidentMcEniry, rejected the Union's claim stating:We have your advices that a majority of the officeclerical employees at our Houston offices have selectedtheOffice& Professional Employees InternationalUnionAFL-CIO, Local 27, as their bargainingrepresentative, and your request for recognition.We believe you are in error in your assertion that theunion has such a majority, and we refuse to recognize itas a bargaining representative.We will at once request an election by the NationalLabor Relations Board, at which we feel sure our viewswill be proven correct.Yours very truly,TEXAS TRANSPORT & TERMINAL CO., INC.TEXPORTS STEVEDORE COMPANY, INC.By Charles McEniry /s/Vice PresidentOn the following day, July 1, 1969, Respondent filed apetition with the Board in Case 23-RM-232 for an electionamong its employees to determine their preference for theUnion as their bargaining representative. Thereafter onJuly 11 Respondent filed a first amended petition whichdiffered from theinitialpetitiononly in the addedallegation that it had been picketed by the Union since July8.Accompanying this document was Respondent's motionfor expeditedelection.For reasons which will become clearhereafter the election was never held.B.Respondent'sReactionto the OrganizingCampaignBeginninginmid-May rumorscame to PersonnelManager White's attentionwith increasing frequency thatthe Union was seeking to organize the employees. In fact,according to Mrs. White, a number of the employees cameto her for advice on the subject of the Union.On the morning of June 9, in the course of a routineconversation in her office,Mrs.White learned fromemployee Rudolph Quiroga that he had been called at hishome by someone from the Union. Shortly thereafter,employee Doris Baker, whose duties brought her to Mrs.White's office frequently,engaged ina conversationconcerning the Union during the course of which Baker,according to Mrs. White, volunteered that "someone cametoseeme,"without further identifying her visitor.Employee Baker described the incidentin greaterdetail.ThuswhereasMrs.Whitementioned simply that"somethingagain cameup about the Union," Mrs. Bakercredibly testified thatMrs. White asked her several timesduring the conversation, as she had periodically during thepreceding 2 or 3 weeks, if she had heard from the Union.When Baker replied that the union representative hadvisited her and that she had listened to what they had to say 474DECISIONS OF NATIONALLABOR RELATIONS BOARDMrs.White displayed surprise, saying she thought thatBaker would be against the Union as she had beenpreviously.Mrs.White immediately reported these conversationstoVicePresidentMcEniry who summoned the twoemployees, both known to him for their "pro-company"sentiments in earlier organizing campaigns.3At thismeeting, with Mrs. White present, McEntry asked Quirogaifhe wished to add anything to the information he hadalready given to Mrs. White, and he replied, according toMcEniry, that he had nothing to add. Quiroga, however,testified that he was asked how he felt about the Union andQuiroga had replied that at that time he did not know. Iaccept Quiroga's version.When he spoke to Mrs. Baker, McEniry asked her if shehad any knowledge of union activities, or if she had beencontacted, and she replied that someone had visited her ather home on the previous Saturday. Then McEniryinquired if the employees had contacted the Union, or theUnion had sought them out, and she told him it was theywho sought the Union. McEniry replied that he did notparticularly care for a union in the office, although he didnot object to unions generally, working with them as theywere on the waterfront. He did not think a union couldsupply them with anymore help in the office, a problem thatwas then critical(infra,sec. IV, Q. When Mrs. White askedwhat they were going to do about it, McEniry replied that"if they want a union I guess there is nothing further we cando about it." He also reminded Mrs. Baker that theCompany had favored the office employees by keepingthem on the job during a recent strike on the docksinvolving the International Longshoreman's Association(ILA).'Immediately following his conversations with Baker andQuiroga,Vice PresidentMcEniry called Respondent'spresident, Harold Roberts, told him of the Union's activityamong the office personnel, and suggested that theycommunicate with their attorney. Roberts concurred.At this point it was decided that McEniry should meetwith groups of employees, as had been suggested to him byPersonnelManager White and a number of employeesthemselves. In point of time, however, McEniry did notmeet with the employee group until later in the month(infra,sec. IV, D) Meanwhile he and other members ofmanagement engaged in a number of activities calculatedto stem the organizing drive.First, inMcEniry's absence on or about June 10 or IIMrs.White gave a prepared statement to each of thesupervisors to be read to the employees in their respectivedepartments. The statement read as follows:Ithas come to our attention that a union isendeavoring to organize the employees of this officeagain.3McEmry's testimony gives the impression that both Quiroga andBaker were present together during the respective conversations whichfollowed their summons to McEniry's office Mrs White's testimony doesnot elucidate this point But both Baker and Quiroga specifically testifiedthat one was not present while the other was in McEniry's office While Ido not consider this variant substantial and credit McEmry generally, I amdisposed to accept the testimony of the two employees that they metseparately with McEniry and Mrs White4The foregoing account is a synthesis of the substantially mutuallycorroborated testimony of McEniry, Mrs White, Mrs Baker, and Quiroga,Those of you who have worked here for some timeknow that we have beat this attempt twice and westrongly oppose a union representing the employees inthis office for reasons that should be obvious to you. Allof you will remember that for several months thelongshoremen were on strike and none of them earnedany money. The Union didn't support them but all thattime we paid you for staying here when there was littleor no work to do. If you organize a union and such astrikeoccurs you can see what happened to thelongshoremen and there is a possibility that that willhappen to you because a strike by office employeeswould shut down our shipping operations as well.There is one other item that I want to tell you aboutand that is this: If at some union meeting or if someoneapproaches you and asks you to sign a card, I imploreyou not to do so because since the last time we had anorganizing campaign here the law has changed and ifthe union secures the signature of more than 50 per centof our employees, as bargaining representatives, youwillhave a union whether you want it or not.Remember this when they ask you to sign the cardbecause we are opposed to a union and will resist it withevery legal means.Supervisors testifying at the hearing stated that they hadread the statement as requested. Thereafter some of thembespoke themselves at some length on the subject of theUnion. Thus, several days after reading the statementComptroller K. S Trostmann, by his own account, calledemployees of his department together and told them thatmanagement was aware that the "Union was trying tounionize the office force." He spoke to them briefly of thebenefits the Company provided them, referring particularlyto pensions and hospitalization and vacation plans. Hewent on to consider with them the consequences ofunionization of the employees and the effect that this wouldhave on their future employment elsewhere. Thus if theyshould at some futuretimeseek a job with anothersteamship line "they may have problems securing employ-ment." Trostmann admitted at the hearing, however, thathe knew of no employer who refused to employ unionmembers. Thereafter he spoke to most of the employeesindividually in his office, at McEniry's request, as did theother supervisors.During the course of these individualconferences,13 in number, Trostmann asked eachemployee his feeling towards the Union, giving them thechoice of not answering. This he understood to be thesubstance of McEniry's instructions to him. Upon learningthe employees' sentiments toward the Union he reportedhis findings to McEniry as requested.LineManager A. B. Kohut,5 as did each of thesupervisors, addressed his employees several days after thereading of the statement provided by Mrs. White(supra).taking into account variations which I accept as the consequences ofpassing time and fading recollection5The position of linemanager,as described by Vice President McEntry,includes the responsibility for the operations of a specificsteamship line initsdealingswith the Company Clerical employees handling mattersconcerning this line would be responsibleto the line managerwho directsand assigns their work,grants themtime off, and attends supervisorymeetingsUpon the whole record, and particularly upon the testimony ofMcEniry, Mrs White, and employee Robert L Pratt, I conclude and findthat line managersemployed by the Company, includingA B Kohut, are TEXAS TRANSPORT & TERMINAL CO.475Employee Robert L. Pratt testified that he and his group ofemployees were read the statement by Assistant LocalManager John Duderstadt. Thereafter, on or about June16, Pratt and his immediate supervisor, A. B. Kohut, had aprivate conversation in the latter's office which he initiatedby saying that "he had been requested by the higher-ups tospeak to people under him" "and get their views on theUnion, pro and con." Kohut then asked Pratt his unionviews, and when Pratt told him he was for the Union heasked him why. Pratt told him he felt that he deserved moremoney. Kohut then asked Pratt if his salary were raised to$400 a month would he change his mind. Pratt told him thatunder the circumstances by which he would receive theraise it would not make any difference to him and he wouldstillprefer the Union. Whereupon Kohut stated that "hefelt like the Company might have to clean the slate, thosewere his exact words, clean the slate, and hire newemployees that felt differently about the subject ofunions."6C.ThePay RaisesContemporaneously with the incidents detailed above theCompany granted raises to the number of 40 on June 14,pursuant to a decision made on the previous day, Friday,June 13. Each one of the employees receiving a raise,exceptingonlyQuirogawho was on vacation, waspersonally notified by Mrs. White during the 2 days whichfollowed. In the case of Quiroga, Mrs. White notified himby telephone. Because of the significance which thegranting of a pay raise on this particular date bears to thecomplaint allegations of interference, restraint, and coer-cion, it is appropriate at this juncture to considerRespondent'sdetailedexplanationof the economicsinvolved. Thus it would appear by the credited testimony ofRespondent's officials called as witnesses by the GeneralCounsel that the granting of 40 pay increases to Respon-dent's employees was neither a spontaneous nor an isolatedaction. On the contrary, I am persuaded that Respondent,likemany other employers, had been experiencing criticalshortages among clerical employees as a result of constantturnover and difficulty of replacement. Minutes of highlevelmanagement meetings of the Respondent reflected acontinuing concern for the problem and a need for solvingitby higher wages. Thus at a meeting in St. Louis in earlyJanuary 1969 the need for salary increases in the Texas andNew York offices was considered but decision waspostponed pending the settlement of the then current ILAstrike. Present at this meeting was Respondent PresidentRoberts as well as Vice President McEniry and thechairman of the board. Again at a meeting in Philadelphiaon April 4, 1969, minutes reflect that salary increases andrising costs were "minutely examined for a considerablelength of time." And thereafter at a similar meeting inDallas in mid-May the subject of personnel shortage andrising wages was again discussed. Meanwhile in early Maya comprehensive study of the office personnel situation wasprepared by PersonnelManagerWhite for McEniry.Therein, as in her credited testimony before me, shedetailed the problems involved in recruiting, training, andretaining competent office help. She cited numerous casesof "quits" and related each to the Company's inability tomeet the employees' salary requirement. In conclusion sherecommended that serious consideration be given to anincrease in the salary schedule to avoid the expense ofretraining and loss of efficiency.On April 10, prior to Mrs. White's study, McEniry wrotetoPresidentRoberts in New Orleans detailing thecircumstances of inadequate salary as the reason for theresignationof five key employees. Again on May 8McEniry wrote to Roberts on the subject of inadequatesalaries, referred to raises that had been given to someemployees in April and stated that "the time is close (abouttwo/threemonths) when he will have to give seriousconsideration to granting salary increases to those individu-als who did not receive increases last month." In this letterMcEniry went into extensive detail to describe the need fora revision of the salary structure to achieve stability ofemployment and efficiency. Finally on June 13, McEnirywrote Roberts to advise him of the resignation of threemore employees for reasons of money. In addition,McEniry credibly testified, he had numerous telephoneconversations with Roberts and their attorneys on this samesubject of departing personnel and a need for pay increases.Finallyon June 13 President Roberts, by telephone,authorized the granting of wage increases effective on thefollowing day and, after consultation with his attorneys,McEniry put the raises into effect.It appears from the documents in evidence that raises hadgenerally been granted annually to employees in January.A departure from this practice began in 1968 when asubstantial portion of them were given in midyear, a changewhichMcEniry described as a new policy of grantingincreases. In 1969 the raises intended for January weredeferred because of the ILA strike then in effect on thedocks and its consequent economic effect on the Company.At the end of the strike in April some of the raises due inJanuary were given to employees. Because of the lossesincurred as a result of the strike many of these raises,according to Mrs. White, were "token raises because wecouldn't afford to do anything else," and this she explainedto the recipients. Some of these employees received anotherraisewith the June group and a review of the schedule inevidence supports Mrs. White's testimony that their April"token raises" were small when compared with the Aprilraisesofemployeeswho got none at all in June.Furthermore, from a review of the documents in evidencewhich detail the pay raises over the past 5 years, it is clearthat the policy of annual raises was one of long standing,and that those most recently given were not disproportion-ately higher than in previous years. All that appears to bedifferent is the timing of the granting of the raises,beginning first in 1968, and continuing with the 1969 raiseswhere the January group was deferred to April, where theraise in April was smaller, and where the remainingemployees received raises in mid-June, when the otherswere given supplements to their April raise.In consideration of the circumstances allegedly attendingthat line managersemployed by the Company, including A. B. Kohut, aresupervisorswithin themeaning ofthe Act.6The credited, undenied testimony of employee Pratt. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe granting of the June 14 raises I have reviewed theprecise dates upon which employees were given raises atmidyear in 1968 when the time policy was changed.Contrasted with the June 14 date in 1969 it appears that in1968 a considerable number of the midyear group receivedwages on July 1, 1968. The significance of this July 1 dateloses its force for considerations herein, however, when it isseen that in 1968 nine employees received raises on June 1,and two in August. Upon such a finding of past practiceand under the pressing economic conditions created by theILA strike and departing personnel I am not disposed todraw any inference from the granting of the increasespecifically on June 14 other than that they were made afterurgent request of top management and after continuingpreparations in the best interest of all concerned.D.McEntry s SpeechesAs Respondent's efforts to counter the Union's organiz-ing campaign progressed it was decided by Vice PresidentMcEniry, after consultation with the home office, that hespeak with the employees in small groups. Accordingly, onJune 23, 24, and 25, speaking from prepared notes, heconferred with groups ranging from four to six individualson a schedule prepared by Mrs. White. The following is asummary of the several subjects covered by him.7 Heintroduced his subject by stating to the employees(supra,sec. IV, B) that the Respondent was not in favor ofunionizationof its office personnel because of theimpersonal relationship it would develop between manage-ment and the employees, contrasted with the presentpersonal individual contacts that were generally enjoyedthroughout the organization.McEmry described his tenure as manager of theRespondent's San Juan, Puerto Rico, facility where he wassent to get the office on a more efficient basis. Prior to hisarrival the employees had brought in a union. Shortlythereafter, he told the employees, some of the San Juanemployees became disenchanted with their representationand complained to him that they could no longer bringtheir personal problems to officials of the Company butwere directed to take them to their union business agent.Moreover, two of the employees responsible for bringing inthe union left the Company and went to work elsewherewithin 6 or 8 months.McEniry's talk as described to this point was for the mostpart an effort at comparison of working conditions withand without the Union. As he progressed he became morespecific.Thus he compared the current sick leave policywith the one that might be anticipated under a unioncontract, stating that as far "as the Company wasconcerned it always paid people during the time that theywere ill," but that he was not at all sure what the Union'ssick leave policy would be. Employee Baker quotes him,however, as saying to the group she was with that under aunion contract sick leave would be limited. I accept Baker'srecollection of this only insofar as it relates to what was toldto her group.McEniry made numerous references to the fact thatrThe details of these speeches are based on McEniry's creditedtestimony, his notes introduced into evidence, and the corroboratingduring the 102-day strike of the ILA on the Houston docksthe office employees continued to work. This, he said,would not have been the case had they belonged to a union.In this regard he referred to the time lost by Sea Landemployees who were organized and had not worked duringthe strike.McEniry then commented on the liberality of theCompany in matters of attendance. This, indeed, wasbrought out in testimony of employee Baker that time-clocks were removed by McEniry when he came to theHouston office. But employee David Long quotes McEniryas saying, however, that "with a union we would be morestrict and he did not know if there would be a timeclock ornot." And employee Baker quotes him as saying that "if wehad a union we would have to punch a timeclock." On thissamesubjectBaker alsocredibly quoted Supervisor PhilipKuntz as saying, upon observing a latecomer, that "if wehad a union we would have a timeclock and that personwould be docked for the time he came in late." Thisincident occurred in late June.McEniry dealt at length with the economics applicable tounionization. Thus he described the tenuous competitivesituation that existed among the several companies liketheir own in the industry, none of which were organized,and he speculated that under a union contract they mightwell lose their competitive position and as a result lose thepatronage of some of their steamship line customers, withconsequent loss of employment. In final sum he thendescribed to the employees the necessity under a unioncontract for maintainingsalarieson a group or standarizedbasis that would eliminate the opportunity for improve-ment that presently existed by handling of salary matters ona personal and individual basis. And with regardto salaries,their rigidity under the present circumstances and thebenefits that the employees anticipated under a union,McEniry suggested to an inquiring employee that if he were"unable to get the amount of money that he needed inshipping, that he might give some consideration to tryingsome of these other industries that were highly paying."Employee Robert Pratt quotes McEniry on this subject that"in his opinion if we did not like the way things were, thatwe should seek other employment."When asked if during the 3-day period he had talked toall of the employees, McEniry stated, "a good percentage ofthem. I would say, yes."E.SubsequentActivityFollowing the refusal of the Respondent to recognize andbargain with the Union and the filing of its petition for anelection inCase 23-RM-232 a strike of the officeemployees was called by the Union.Beginningon July 8 apicket line was instituted at the docks served by theRespondent's stevedores and in front of its offices. As aconsequence the Respondent's Texas operations werestopped for the period of 6 weeks during which thepicketing continued. Nine of the office employees went outon strike and eventually returned. Meanwhile, Respondentfiled its amended petition for an election, alleging thereintestimony of employees who heardhimWhere the recollections of theseveral witnessesdiffer theresolution will appear in the text TEXAS TRANSPORT & TERMINAL COthat a strike was in progress Concurrently with thisamended petition Respondent by motion to the RegionalDirector sought an expedited election, based on thepicketing then in progress,theproportionately smallnumber of striking employees (nine out of the total officework force), and the alleged efforts of the Union to force itto bargain with what it claimed to be a minority unionFThe EmployeeProtestof and Withdrawal FromtheUnionOn July 10, 2 weeks following the Union's demand forrecognition, and 10 days after Respondent's refusal, a letterwas sent to the Regional Director of the Board under theunquestioned signatures of 32 of Respondent's employees,all of whose names appear on a list supplied earlier as thosein the proposed bargaining unit and 12 of whom had amonth earlier signed union authorization cards The letterread as followsNational Labor Relations Board515 RuskHouston, TexasGentlemenWe the undersigned employees of Texas Transport &TerminalCo, Inc, Houston, Texas, feel it ourresponsibility as co-workers to make clear our senti-ments on initiating the Office & Professional Interna-tional Employees Union, Local 27 into our office Todate, we feel only a small minority of picketers, 9 peoplein number of approximately 50, who will be directlyconcerned are attempting to voice the majority opinionof allIt is true many of the undersigned have signed the`Authorization for membership-Cards,' but even this actwe feel was done in deliberate confusion,because wewere told that we would have the ultimate opportunitytovote on the matter as we felt best We nowunderstand that this card will be used as a definiteaffirmative vote This, we want to make clear, was notour understanding in the formative stages of this affairWe further wish to state that it is our opinion that thisunion is non-beneficial to our interests as a cooperativegroup of employeesMost of us feel we have been badgered and harrassedboth directly on the street and/or by phone conversa-tionby the representative for the union and thepicketers In cases where we have attempted to have ourcards returned in a respectful manner,we have beentold pointedly 'NO', and in atleast one case whenKenneth Powell asked for his card back in writing, hewas told through phone conversation with Mr JackLangford, that he could not have the card returned,further, it would be used affirmatively regardless of hispresent convictionsOthers who have asked for theircards back have been met with non-recognitionGentlemen, we feel this is still a country in which themajority,regardlessof priorcommitmentsand afterhaving studied a question fairly, should be able to ruleWe also think those of us who have decided negativelyon this matter should be able to express our opinionFortunately, this is not a city where adult citizens,477holding responsiblejobs, can all neglect their responsi-bilities and carry a picket sign in front of their businessWe are writing this letter to protest the damage alreadydone by those who have left their desks and duties totheir employer and also to their cause,which is one weare definitely not in accord with Further,we write asconscientiousadultsand in good faith that thesignaturesbelow and information herein will beweighed accordinglyThanking you for yourattention and assuring youthis letter is spontaneous and without outside pressure,we remainYours very truly,Employees ofTexas Transport&TerminalCo, IncccMr Charles McEniryVice President-TTTHouston, TexasThereafter a petition dated July 31 and bearing theunquestioned signatures of 36 employees was received bythe Regional Director The petition read as followsWe, the undersigned employees of Texas Transport& Terminal Co, Inc and Texports Stevedore Compa-ny, Inc,do each hereby revoke our authorization to berepresented for the purposes of collective bargaining bytheOffice&ProfessionalEmployees InternationalUnion,AFL-CIO,and we do each hereby declare thatsuch union has no authority to represent us for thepurposes of collective bargainingG Analysis,Additional Findings,and ConclusionsThe substance of the matter before us is the gravity ofalleged misconduct embarked upon by the Respondent andits consequent effect upon rights of the employees to berepresentedThis course of conduct,the General Counselcontends,has so permeated the atmosphere as to render afairelection"sohighly improbable as to approachimpossibility"In its decisioninN LR B v Gissel PackingCompany,395 U S 575,610, the Supreme Court considersthe propriety of a bargaining order,as sought here,where an employer has committed independent unfairlabor practices which have made the holding of a fairelection unlikely or which have in fact undermined aunion'smajority and caused an election to be set asideThus it is implicit in the Court's statement of the issue as itisapplicable here that the conduct alleged be of suchgravity as to haveaneffecteither upon the election itself orupon the then existing majority status of the union,or bothBefore assessing this conduct it would be more appropriateto define itIInterference, restraint, and coercionWhen Respondent's officials learned of the Union'scampaign its watchword became Action Vice PresidentMcEniry called the home office and the Company'sattorney, Personnel Manager White interviewed the twoemployees whom she considered knowledgeable in mattersrelating to such matters It is admitted that at this point a 478DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign of employee interrogation began, starting withWhite's and McEniry's questioning of employees Bakerand Quiroga, asking them what they had heard from theUnion, how they felt about it, and how the employees feltabout it, and indicating to each the Respondent's objectionto a union, and reminding them of its past beneficiences tothe employees(supra,Sec. IV, B). The campaign ofinterrogation extended beyond these two officials to all thedivision supervisors when they were directed to read totheir employees a statement of the Respondent's position inopposition to the Union. Thus Comptroller Trostmannconcedes that as part of his talk in opposition to the Unionhe asked each of his 13 subordinates how he felt about theUnion, understanding this to be McEniry's direction tohim. And upon learning their individual sentiments hereported them to McEniry. Supervisor Kohut and, it maybe presumed from Comptroller Trostmann's straightfor-ward reply, the other division heads or their assistants didlikewise.The context in which these supervisors and officialsinterrogated their employees is significant. The incidentswere not isolated, and neither were the questions the soleelement of the individual or group conversations. ThusTrostmann admits to extending himself. He not onlycommented favorably upon existing company benefits,emphasizing that they were given without union help, buthe speculated with the employees on their personal future.Although admitting at the hearing that he was uninformedon the subject he nonetheless told them that if theCompany went union "that in the event they should seekemployment with another steamship company, they mayhave problems securing employment." Kohut's interroga-tion of employee Pratt was equally significant as, onlearning that Pratt favored the Union, he asked him if araise to $400 per month would change his mind. And as afinal thrust to the questions posed by him Kohut stated hisfeeling that the Company should "clean the slate and hirenew employees that felt differently" about unions.The circumstances surrounding the interrogations herebelie any suggestion that they were aimed merely atascertaining employee sympathies, a practice permittedunder appropriate safeguards.8 Here by its own admission,Respondent intended more, the dissuasion of its employeesfrom their union leavings. In this process more than inquiryoccurred. One employee was offered a raise to change hisunion sentiments; a clean slate of union sympathizers wassuggested; and a group was reminded of outside employ-ment "problems" if they went union and later lookedelsewhere.It cannot be denied that such a promise of benefit, threatof discharge, or suggestion of reprisal upon seeking futureemployment constitute the interference, restraint, andcoercion proscribed by Section 8(a)(l) and I so find andconclude.Over and above this, however, I find that interrogation inthe context of such unlawful conduct is itself the further8Struksnes Construction Co, Inc,165 NLRB 10629Blue Flash Express, Inc,109 NLRB 591, 594IO 1 place no significance upon McEniry's statement that the twoemployees most active in the Union terminated their employment in amatter of months Certainly there is no correlation to be inferred betweeninterference, restraint, and coercion contemplated by theBoard in itsBlue Flash9decision and those which havefollowed it. 1, accordingly, conclude and find that by thesystematic interrogation in which Respondent indulged itfurther violated Section 8(a)(1) of the Act.The series of talks which the vice president gave toemployee groups to discourage their unionization(supra,sec. IV, D) is not as easily classified. To begin with heannounced that the Respondent was not in favor of unions.Itwas Respondent's privilege to take this position and itsright under Section 8(c) to say so.McEniry said much by way of comparison of conditionswith and without a union. Thus he described his experiencein Puerto Rico where the advent of the Union marked theend of personal handling of employee problems.iO Hecompared the Company's generous sick leave policy with amore restrictive one that could emerge from the negotia-tions for a union contract. He compared the free and easysettlement of work problems with the more rigid systemthat could exist if the Union and a shop steward were partof the picture. Similarly, he compared absentee andattendance handling under present rules with rules thatwould be developed after bargaining with the Union. Andhe compared the financial advantages of the employeeswere they to be represented by the Union, indicating thatthe competive position of the Company could be jeopard-ized,business lost, and jobs curtailed. And, finally, hesuggested to them that those unhappy with their incomemight look to higher paying industries.Iam referred toStewart & Stevenson Services, Inc.,164NLRB 741, as authority for the proposition that anemployer's speech, allegedly similar to McEniry's, wascoercive (Chairman McCuiloch, relying on Sec. 8(c) of theAct, did not concur with the two other members on thisissue).I find the cited case inapposite. There, unlike here,the several speeches were found to have been delivered bythe employer in a manner which reflected the force of his"anger with the Union's propaganda material." And theBoard's conclusion that the violation that had beencommitted was based in part on the fact that he had been"infuriated."McEniry was neither angered nor infuriated.Indeed. General Counsel's witnesses testified uniformly tothe contrary. Nor, as inStewart & Stevenson,was McEniry'sspeech "scattered with implied threats to discharge unionadherents."And,whileMcEntry did say that thoseunhappy with their pay might well go elsewhere, astatement which the Board has held not to be threatening orcoercive,ii the employer's remarks in the cited case went farbeyond, calling the active union employees a "ball andchain" and urging them "to go to some company wherethey have a union if they want to work there." i2In summary,Stewart & Stevensonisnot this case; forunlike that case the speeches here did not occur in thecontext ofextensiveunlawful conduct and discriminatorydischarges,Consequently, I reject it as support for theauthority that the speeches given by McEmry exceeded thebounds of appropriate free speech. On the contrary, I findunion activity and extended employment tenure,absent further facts.BrunswickQuick Freezer, Inc,119 NLRB 1495, 14995zBut seeMerchants Fast Motor Lines,171 NLRB No 177, where sucha statement was held not to violate Sec 8(a)(1) TEXAS TRANSPORT & TERMINAL CO.that in his comparisons and his references to conditionswith and without a union he was properly reciting factswhose validity was available to all, and he was indulging inreasonable speculations which might quite legitimately flowfrom the circumstances at hand.InN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 618, theSupreme Court stated that:An employer is free to communicate to his employeesany of his general views about unionism or any of hisspecific views about a particular union, so long as thecommunications do not contain a "threat of reprisal orforce or promise of benefit."He may even make aprediction as to the precise effects he believesunionizationwill have on his company.[Emphasis supplied.]Iam persuaded that McEniry's remarks to the employeeswere contained within such bounds.Under all of the foregoing circumstances, therefore, Iconclude and find that McEniry's several speeches to theemployees on June 23, 24, and 25 were proper expressionsof opinion and fact protected by Section 8(c) of the Act andnot in violation of the Act.Finally, there is for consideration the propriety of the payraises givento the employees on June 14.Iam quite aware that it was on June 13, the Friday of theweek during which White and McEniry interrogatedemployees Baker and Quiroga, that the decision was madeto grant wageincreaseson the following day. Be that as itmay I cannot, by this coincidence alone, be blinded to theestablished facts that those who granted the wages whenthey did had been striving to do so for the previous severalmonths without any reference whatever, so far as thisrecord would establish, to the existence or nonexistence ofthe Union. It may certainly be inferred that Respondent'sfiscal decision here is so heavily supported by the hard factof the outstanding dock strike as to negate any connectionwith the delay of the wage increase until June 13. Thus, thefrequent attention given to the wage subject at top levelmanagementmeetings(supra,sec. IV, C), the constantbarrage of memoranda from White and McEniry to topmanagementdeploring the help shortage and citing a needfor raises, all render insignificant and tenuous thesuggestionthat the wage raise was suddenly given in Juneto defeat the Union. On the contrary, I conclude and findon the record made that the increases were a part of thenormal exerciseof the Company's business function. I seeno need for either supervision over or curtailment of thisfunctionmerely because a union seeks to organize itsemployees. Indeed a stronger case might well have beenmade, as it has in other instances,13 had wages found tohave been deserved, overdue, and necessary for the efficientoperation of the business been withheld because of animpending union campaign, such withholding being subjectto interpretation as unlawful coercion of the employees. Iam not disposed to convert such a dilemma as this into afinding of unlawful interference, restraint, and coercion,and I therefore conclude that in granting the pay raises to13SeeSmithTransferCorp.,162NLRB 143, 158, and cases citedtherein.14Sec.9(c)(1)(B) provides as follows:Wherever a petition shall have been filed, in accordance with suchregulations as may be prescribed by the board - by an employer,479the employees, as more fully describedearlier,Respondentdid not violate Section 8(a)(l) of the Act.2.The refusal to bargaina.The appropriate bargaining unitAny determination of the Respondent's obligation tobargain contains as a necessary element the existence of aunit of employees appropriate for collective-bargainingpurposes.Regardless, therefore, of the outcome of theultimate determination herein, a definition of this unit is thefirst order of business. Respondent submitted to the Boardin connection with a petition for an election the names andclassifications of employees employed as of July 27, 1969.These classifications are thesame asthose set forth byRespondent in its petition for election and except for thecategories discussed below are not in dispute as constitutingthe appropriate bargaining unit.The position of assistant to full cargo manager, held by I.W. Greene, was described by Personnel Manager White assupervisory; the position of assistant to operations managerfor Texas, held by David S. Brown, involves dealing withthe superintendents on the docks. This and the positionassistant to operations manager appear to be of equivalentsupervisory status to the several assistants to departmentheads, standing in for them in their respective absences,and I would exclude them as supervisory. Similarly, theposition of line manager previously described as superviso-ry (supra,fn. 5) is for that reason not included in the unit.Upon consideration of the foregoing, therefore, and uponthe stipulations and submissions of the parties, I concludeand find the following to be a unit of Respondent'semployees appropriate for collective bargaining:Traffic Representative, Outbound and Inbound Clerks,Typists,MultilithOperators, Stenographers, FreightCashiers, Secretaries, Payroll Clerks, Accounting Clerk-Typists,OfficeBoys, Junior Stenographers, Clerk-Typists, Full Cargo Clerks, File Clerks, PBX Operators,and Teletype Operators, but excluding, guards, confi-dential secretaries, the assistant to Full Cargo Manager,the assistants to the Operations Managers for Texas andfor Houston, Line Managers, and all other supervisorsas defined by the Act.Moreover upon the submission and stipulation of theparties I conclude and find that the incumbents of theforegoing "included" categories whose names appear in therecord represent a total work force of 51 employees eligibleas of July 1, 1969, to vote in an election in the bargainingunit described above.b.Respondent's obligation to recognize the UnionThe terms of Section 9(c)(1)(B) of the Act which providefor an employer election such as Respondent sought herehave never been interpreted as giving him an absolute rightto an election.14 Rather, as the Supreme Court states inGissel (395U.S. at 599):alleging that one or more individuals or labor organizations havepresented to him a claim to be recognized as the representativedefined in section 9(a); the Board shall investigate such petition and ifithas reasonable cause to believe that a question of representationaffecting commerce exists shall provide for an appropriate hearing(Continued) 480DECISIONSOF NATIONALLABOR RELATIONS BOARD[I Itwas intended, as the legislative history indicates, toallow them, after being asked to bargain, to test outtheir doubts as to a union's majority in a secret electionwhich they would then presumably not cause to be setaside by illegal activity.Accordingly, the Court concludes:[A]n employer can insist on a secret ballot election,unless. . . he engages "in contemporaneous unfairlabor practices likely to destroy the union's majorityand seriously impede the election." [395 U.S. at 600.]It is apparent from these holdings of the Court that anemployer-petitioned election may still be an appropriatetest of majority status even in circumstances where validlyauthenticated union authorization cards are available toestablish the majority status.15 What isessential, to be sure,is that there be a doubt on the employer's part as to thatmajority.WhileGisseleliminatesthe distinction between"good faith" and "bad faith" doubts,16 it does not foreclosea doubt such as Respondent expressed when, on June 30,McEniry wrote "we believe you are in error in yourassertionthat the union has such a majority."InGissel,the Supreme Court stated the Board's presentposition on the employer's duty to recognize a union, in theabsence of unfair labor practices (395 U.S. at 591):When confronted by a recognition demand based onpossession of cards allegedly signed by a majority of hisemployees, an employer need not grant recognitionimmediately, but may,unlesshe has knowledge independ-ently of the cardsthat the unionhas a majority,decline theunion's request and insist on an election, either byrequesting the union to file an election petition or byfilingsuch a petition himself under § 9(c)(1)(B).[Emphasis supplied.]ThusGisselrequires as a specific for petitioning an electionunder Section9(c)(1)(B), asRespondent did here, that henot have "knowledge independently of the cards that theunion has a majority."There is no evidence in this record that Respondent everacquired such knowledge either legally or illegally prior toJune 30. Nor did it enhance its knowledge of this factafterJune 30, for only 9 of 51 employees in the bargaining unitengaged in the Union's recognition strike. This is not thecertainty that the Board requires to assure itself that theemployer had that degree of "independent knowledge"required byGisselto dispense with an election.What negates the right which an employer has to anelection, says the Court, is theeffectwhich that unfair laborpractice would have either upon the election itself or uponthe majority which it would test. The significance, then, ofthe unfair labor practices restsnot in themselves but in theireffect.ForGisselspeaks in terms of effect. Thus, discussingthe propriety of a bargaining order where an employer hascommitted independent unfair labor practices the SupremeCourt identifies these unfair labor practices as thosewhich have made the holding of a fair election unlikelyupon due notice Such hearing may be conducted by an officer oremployee of the regional office, who shall not make anyrecommendations with respect thereto If the Board finds upon therecord of such hearing that such a question of representation exists, itshall direct an election by secret ballot and shall certify the resultthereof15Pacific Abrasive Supply Co,182 NLRB 329or which havein factundermined a union's majorityand caused an election to be set aside. [395 U.S. at 610.][Emphasis supplied.]Essentiallywhat is presented for resolution here is notwhether the conduct of Respondent's officials andsupervisors was good or bad, for we have decided thatalready(supra).What remains to be decided, is whether,however bad it may have been, in and of itself, whateffect,ifany, was it shownin factto have had on the majoritystatus of the Union and the election process.In point of time it is to be noted that the unlawfulconduct found herein occurred well in advance of the June26 request to bargain and the June 30 refusal, theinterrogations by White, McEniry, Duderstadt, Trostmann,and Kohut occurring between June 9 and 20, as didTrostmann's remark that unionized employees might havetrouble getting jobs elsewhere; Kohut's offer of a raise toemployee Pratt, and a threat implicit in his "clean the slate"remark(supra)occurring on June 11; and PersonnelManager White's irritated comment to employee Bakerupon observing her wearing a union button occurring inlate June." To significantly effect the Union's establishedmajority this conduct must be shown to have done morethan to have "just happened." It is, therefore, to evidence ofitseffect on the majoritystatusthatwe must concernourselves. Chronologically, no effect has been shown priorto June 26, or indeed to June 30, when Respondentexpressed by letter the doubt the Supreme Court holds he isentitled to express.The first tangible indication of a loss of majority occurred2 weeks after the Union's demand when, on July 10, 32employees, 12 of them cardsigners,protested in a letter tothe Board their objections to the Union generally, and inparticular to the strike for recognition which it calledagainst the Company and in which only 9 employeesparticipated.Clearly at this point of time, July 10, the majority was lostor seriously damaged. But the short answer cannot be thatitwas the earlier unfair labor practices caused the loss. Theletter sent to the Board by 32 employees, including 12 of themajority group, does not blame the unlawful conduct of theEmployer for their disenchantment with the Union. Theysingle out specific conduct of the Union. We cannot ignorethis signed statement of these majority members that themajority was so lost, and substitute for it an unfoundedinference that it was the Employer's much earlier conductthatwas the cause and that the employees cannot bebelieved when they complain of what happened much later.Upon the foregoing, therefore, I conclude and find that ithas not been established by the evidence presented herethat it was the unlawful conduct of Respondent that causedthe loss of the Union's majority, as that loss was firstmanifest on July 10.There remains for consideration whether the unlawfulconduct "would have made the holding of a fair election16395 U S at5§417Baker crediblytestifiedthatWhite observed the button and stated,"As good as I have been to you, and after all I have done for you howcould you do this to me " WhenBaker soughtto justify wearing itWhitereplied, "All right, young lady, you justgo right ahead." I am not disposedto dignify this incidentas thetype of employeeinterference,restraint, andcoercion contemplated by Sec 8(a)(l) of the Act. TEXAS TRANSPORT & TERMINAL CO.unlikely." At the outset is the Board's criteria, cited withapproval by the Supreme Court inGissel.InAaron BrothersCompany of California,158 NLRB 1077, 1079, the Board,after discussing unlawful conduct calculated to dissipateunionsupport, stated:However, this does not mean that any employerconduct found violative of Section 8(a)(1) of the Act,regardless of its nature or gravity, will necessarilysupport a refusal-to-bargain finding. For instance,where an employer's unfair labor practices are not ofsuch a character as to reflect a purpose to evade anobligation to bargain, the Board will not draw aninference of bad faith.18A review of the conduct herein which I have found to beunlawful does not disclose a purpose to evade an obligationto bargain. While Respondent has most certainly intrudeditself into its employees' affairs it clearly stated itswillingnessto bargain, speculating only on the wisdom ofselectinga representative to make that bargain and on theirultimatesatisfaction,by comparison, with the bargainreached. I am, of course, aware of threats made byTrostmann and Kohut and Kohut's offer of a wage raise toan employee. These, I deem to be of insufficientconsequence in the overall circumstances presented here.To meet the test established byGisselitmust be shown thatthese instances of misconduct "because of their minimalimpact on the election machinery, will not sustain abargaining order."Because,at the time the offendingstatements were made there is no evidence that an electionwas to be held and because all the employees had in factsigned for the Union when the election was sought I fail tosee what the conduct's impact could have been upon anelection.Indeed, the only impact shown to have beenexerted upon the election machinery was the Union'sconduct, as evidenced by the employees' later complaints tothe Board.Upon all the foregoing I reject the argument that theconduct of Respondent in any way exerted an effect upon1s In citing theAaron Brothersdecisionwith approval the SupremeCourt has nevertheless restricted its scope. Thus, referring to the Board'sdecision the Court stated (at p 594)Under the Board's current practice, an employer's good faith doubt is481the election machinery or upon the probability that a fairelection could be held. I would conclude and find,therefore, that upon the evidence presented in this case theGeneral Counsel has not established that Respondent'sunlawful conduct, which I have found to violate Section8(a)(1),(supra)hasmade it unlikely that a fair electioncould be held, or that it had the effect of dissipating themajority which the Union enjoyed by virtue of signedauthorization cards prior to the beginning of its strike forrecognition. I will, accordingly, recommend that so much ofthe complaint as alleges a refusal to bargain in violation ofSection 8(a)(5) and (1) be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the Respondent'soperations describedin sectionI,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among theseveral Statesand tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYIhave found that bynumerousacts and statementsRespondent has interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act. I shallrecommend that it cease and desist therefrom. For thereasonspreviously stated I have not found that this conducteither initself or inthe context of other conduct alleged tobe unlawfulsatisfiesthe criteria established by the SupremeCourt inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 615,for the issuance of an order to bargain. I shall therefore notrecommend such an order.[Recommended Order omitted from publication.]largely irrelevant,and the key to the issuance of a bargaining order isthe commission of serious unfair labor practices that interfere with theelection processes and tend to preclude the holding of a fair election